
	

113 S2621 IS: Federal Duck Stamp Act of 2014
U.S. Senate
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2621
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2014
			Mr. Vitter (for himself, Mr. Begich, Mr. Boozman, Mr. Coons, Mr. Crapo, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Migratory Bird Hunting and Conservation Stamp Act to increase the price of
			 Migratory Bird Hunting and Conservation Stamps to fund the acquisition of
			 conservation easements for migratory birds, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Federal Duck Stamp Act of 2014.
		
			2.
			Increase in price of Migratory Bird Hunting and Conservation Stamp to fund acquisition of
			 conservation easements for migratory birds
			The Migratory Bird Hunting and Conservation Stamp Act is amended—
			
				(1)
				in section 2(b) (16 U.S.C. 718b(b))—
				
					(A)
					by striking 1990, and and inserting 1990,; and
				
					(B)
					by striking for each hunting year thereafter and inserting for hunting years 1991 through 2013, and $25 for each hunting year thereafter;
				
				(2)
				by adding at the end of section 2 (16 U.S.C. 718b) the following:
				
					
						(c)
						Reduction in price of stamp
						The Secretary may reduce the price of each stamp sold under the provisions of this section for a
			 hunting year if the Secretary determines that the increase in the price of
			 the stamp after hunting year 2013 resulted in a reduction in revenues
			 deposited into the fund;
					; and
			
				(3)
				in section 4 (16 U.S.C. 718d)—
				
					(A)
					in subsection (a)(3), by inserting before the period the following: , in which there shall be a subaccount to which the Secretary of the Treasury shall transfer all
			 amounts in excess of $15 that are received from the sale of each stamp
			 sold for each hunting year after hunting year 2013;
				
					(B)
					in subsection (b)(1), by striking So much and inserting except as provided in paragraph (4), so much;
				
					(C)
					in subsection (b)(2), by striking paragraph (3) and inserting paragraphs (3) and (4); and
				
					(D)
					by adding at the end of subsection (b) the following:
					
						
							(4)
							Conservation easements
							Amounts in the subaccount referred to in subsection (a)(3) shall be used by the Secretary solely to
			 acquire easements in real property for conservation of migratory birds.
						.
				
			3.
			Annual report on expenditures
			Section 4 of the Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C. 718d) is further
			 amended—
			
				(1)
				in subsection (c)—
				
					(A)
					by striking so much as precedes The Secretary may and inserting the following:
					
						
							(c)
							Promotion of Stamp Sales
						; and
				
					(B)
					by striking paragraph (2); and
				
				(2)
				by adding at the end the following:
				
					
						(e)
						Annual report
						The Secretary shall include in each annual report of the Commission under section 3 of the
			 Migratory Bird Conservation Act (16 U.S.C. 715b)—
						
							(1)
							a description of activities conducted under subsection (c) in the year covered by the report; and
						
							(2)
							an annual assessment of the status of wetlands conservation projects for migratory bird
			 conservation purposes, including a clear and accurate accounting of—
							
								(A)
								all expenditures by Federal and State agencies under this section;
							
								(B)
								all expenditures made for fee-simple acquisition of Federal lands in the United States, including
			 the amount paid and acreage of each parcel acquired in each acquisition.
							.
			
